Citation Nr: 1608550	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to service-connected diabetes mellitus, type II, or as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to February 1970, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the RO in Louisville, Kentucky that in pertinent part, denied service connection for peripheral neuropathy of the bilateral lower extremities.

A videoconference hearing was held in December 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

There is another issue that is not in appellate status.  Specifically, in its January 2011 rating decision, the RO granted service connection and a 30 percent rating for posttraumatic stress disorder (PTSD).  A notice of disagreement was received from the Veteran in September 2011, in which he appealed for a higher initial rating for PTSD.  A higher 50 percent rating was granted in a September 2014 rating decision, and a statement of the case was promulgated as to the issue of entitlement to a higher rating for PTSD in September 2014.  As a timely substantive appeal was not received from the Veteran as to this issue, the issue is not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he has current peripheral neuropathy of the lower extremities, either secondary to service-connected diabetes mellitus, or as due to herbicide exposure during service in Vietnam.  At his Board hearing, he testified that he had been having a burning sensation in his lower extremities since the mid-1990s, and had been treated for this condition since then.  He said he had received medication for peripheral neuropathy from his VA primary care physician.

The Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his service in Vietnam.  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  These diseases include early onset peripheral neuropathy manifested within one year following last exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

A remand is required because the evidence of record is conflicting as to whether or not the Veteran has current peripheral neuropathy of the lower extremities, and because relevant VA medical records are not on file.

VA medical records reflect that the Veteran's VA problem list includes unspecified idiopathic peripheral neuropathy.  An October 2009 VA primary care note by Dr. N. reflects that the Veteran complained of neuropathic symptoms in his lower legs with burning, and wanted to try gabapentin, which was ordered.

A November 2009 VA primary care note by Dr. N. reflects that the Veteran complained of numbness and tingling in his right hand for two years.  He reportedly had a nerve conduction velocity (NCV) test in 2005 that showed carpal tunnel syndrome (CTS).  It is not clear whether the 2005 NCV test included his lower extremities as well as his upper extremities, as a record of this study is not on file.  The November 2009 treatment note indicated that he was seen in October for his leg symptoms, and received Neurontin (gabapentin), which reportedly helped his leg symptoms but not those of his hand.  

VA medical records on file reference a November 25, 2009 neurology electromyography (EMG) study that was performed on the Veteran.  A report of this study is not in the Veteran's claims file and must be obtained.  The available VA medical records indicate that a copy of this study is available in the VistA system.  

On VA compensation examination in February 2010, the examiner indicated that the Veteran's medical history included diabetes mellitus and peripheral neuropathy, both reportedly diagnosed in 2003.  The current symptoms were reported to be numbness and burning pain from the knees down.  The Veteran also reported a history of CTS in the upper extremities.  His current treatment was Gabapentin.  The examiner indicated that a November 2009 nerve conduction study (NCS) was indicative of right CTS, and that the Veteran cancelled a March 2010 NCS that was scheduled to evaluate his lower extremities.  The examiner diagnosed right CTS, and subjective paresthesias of the bilateral lower extremities.  

An August 2010 VA primary care note from Dr. N. reflects that his current medical problems included diabetes and gout.  She noted that he had burning on both legs with no back pain.  She stated that although he had a NCS/electromyography (EMG) study and it did not reveal diabetic polyneuropathy, she still believed that he had neuropathic pain which was due to his diabetes.  The pertinent diagnostic impressions were gout and diabetes, type II.  She reiterated, "I believe much of his burning is from diabetes."

A September 2010 addendum to the VA compensation examination indicates that a repeat NCS was negative for diabetic neuropathy in the lower extremities, and included an excerpt from an April 2010 NCS report, indicating that the study showed no definite evidence of a diabetic polyneuropathy in the bilateral legs.  A copy of this NCS report is not on file.

On VA diabetes mellitus compensation examination in March 2013, the examiner indicated that the Veteran did not have diabetic peripheral neuropathy.  The examiner added that on a February 2012 NCV test, there was no evidence of neuropathy in the bilateral lower extremities.  This NCV test is also not on file.

On remand, the AOJ must attempt to obtain copies of all relevant VA medical records dated since the Veteran has been treated by VA, which he says has been since the mid-1990s, to include copies of any reports of EMG, NCV or NCS tests, and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

After these records are obtained, the AOJ should obtain another VA examination and medical opinion as to whether or not the Veteran has current peripheral neuropathy of the lower extremities, and the examiner should reconcile the different opinions of record.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain any additional relevant VA or private medical records of treatment for peripheral neuropathy, which are dated since the mid-1990s and which are not already on file, and associate them with the electronic claims file. 

In particular, obtain copies of all reports of EMG, NCV or NCS tests performed by VA.  These include any such tests performed in 2005, as well as on November 25, 2009, April 5, 2010, and February 15, 2012.  

If any records are unavailable, this fact must be annotated for the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any current peripheral neuropathy of the lower extremities.  The electronic claims file must be made available to and reviewed by the examiner.  Any necessary testing should be performed.  The examiner is asked to respond to the following questions:

(a) Does the Veteran have current peripheral neuropathy of the lower extremities?  

The examiner should comment on the August 2010 VA primary care note by Dr. N., to the effect that he has neuropathic pain in the lower extremities due to his diabetes.

(b) If the Veteran has current peripheral neuropathy of the lower extremities, indicate the likelihood (very likely, as likely as not, or unlikely) that the service-connected diabetes mellitus caused or permanently aggravated any current peripheral neuropathy of the lower extremities.

(c) If the Veteran has current peripheral neuropathy of the lower extremities, indicate the likelihood (very likely, as likely as not, or unlikely) that this condition is related to service, including his presumed herbicide exposure.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then, the AOJ should readjudicate the claim on appeal.  If the benefits remain denied, issue the appellant and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


